Paterson, J.
A complaint was filed in the police court of the city and county of San Francisco, on April 24, 1890, charging the petitioner with a misdemeanor in having transacted and carried on the business of selling meat without having first taken out a license, as required by an ordinance of the board of supervisors. *50The petitioner was arrested under a warrant issued on said complaint, and in due time entered a plea of not guilty, and another plea challenging the jurisdiction of the court. It is alleged that, notwithstanding his plea to the jurisdiction, the police court threatens to proceed with the trial of the charge against petitioner, and he prays for a writ of prohibition to restrain the police court from proceeding with the trial of the action.
Section 1103 of the Code of Civil Procedure provides that the writ of prohibition may be issued “in all cases where there is not a plain, speedy, and adequate remedy in the ordinary course of law.” This is not such a case. If the petitioner should be convicted in the police court, he will have a plain, speedy, and adequate remedy at law by an appeal to the superior court. (Levy v. Wilson, 69 Cal. 105.)
Application for writ denied.
Sharpstein, J., McFarland, J., Fox, J., and Thornton, J., concurred.